Exhibit 10.3



AAR CORP.

SUPPLEMENTAL KEY EMPLOYEE RETIREMENT PLAN



As Amended and Restated Effective July 13, 2020







--------------------------------------------------------------------------------

AAR CORP.
SUPPLEMENTAL KEY EMPLOYEE RETIREMENT PLAN



As Amended and Restated Effective July 13, 2020



TABLE OF CONTENTS



Page

ARTICLE I

DEFINITIONS

1

ARTICLE II

ELIGIBILITY

5

ARTICLE III

SUPPLEMENTAL CONTRIBUTIONS

5

ARTICLE IV

FORFEITURES

13

ARTICLE V

ADMINISTRATION OF THE PLAN

14

ARTICLE VI

AMENDMENT OR TERMINATION

14

ARTICLE VII

GENERAL PROVISIONS

15





-i-



--------------------------------------------------------------------------------

AAR CORP.

SUPPLEMENTAL KEY EMPLOYEE RETIREMENT PLAN

As Amended and Restated Effective July 13, 2020

WHEREAS, the AAR CORP. Supplemental Key Employee Retirement Plan (the “Plan”)
was adopted effective June 1, 1994, for designated Executive Officers and Key
Employees of AAR CORP. and its Affiliated Companies who participate in the
qualified retirement plans from time to time established and maintained by AAR
CORP. (the “Company”).  The purpose of the Plan is to ensure that the retirement
benefits provided to Executive Officers and Key Employees enhance the overall
effectiveness of the Company’s executive compensation program and attract,
retain and motivate such individuals; and

WHEREAS, the Company has previously amended the Plan and now desires to further
amend and restate the Plan effective July 13, 2020.

NOW, THEREFORE, the Plan is hereby amended and restated, effective July 13,
2020, as set forth below:

ARTICLE I

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

1.1       “Additional Supplemental Company Account” means the account maintained
by the Company for a Participant under the Plan that is credited with Additional
Supplemental Company Contributions.

1.2       “Additional Supplemental Company Contribution” means the contribution
made by the Company for the benefit of a Participant pursuant to Section 3.7 of
the Plan.

1.3       “Affiliated Company” means a business entity, or predecessor of such
entity, if any, which controls, is controlled by, or is under common control
with, the Company.

1.4       “Base Salary” means the gross amount of salary paid to a Participant
by the Company or an Affiliated Company, prior to any deductions thereto.

1.5       “Board” means the Board of Directors of the Company.

1.6       “Bonus” means the gross amount of cash bonus or bonuses paid to a
Participant or by the Company or an Affiliated Company, prior to any deductions
thereto.

1.7       “Change in Control” means:

(a)        With respect to a Pre-2005 Benefit the earliest of:

(i)         the time any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), has acquired





--------------------------------------------------------------------------------

(other than directly from the Company) beneficial ownership (as that term is
defined in Rule 13d-3 under the Exchange Act), of more than 20% of the
outstanding capital stock of the Company entitled to vote for the election of
directors;

(ii)        the effective time of (A) a merger or consolidation or other
business combination of the Company with one or more other corporations as a
result of which the holders of the outstanding voting stock of the Company
immediately prior to such business combination hold less than 60% of the voting
stock of the surviving or resulting corporation, or (B) a transfer of
substantially all of the assets of the Company other than to an entity of which
the Company owns at least 80% of the voting stock; or

(iii)      the election, over any period of time, to the Board of Directors of
the Company without the recommendation or approval of the incumbent Board of
Directors of the Company, of the lesser of (A) three directors, or (B) directors
constituting a majority of the number of directors of the Company then in
office.

(b)        With respect to a Post-2004 Benefit, the earliest of:

(i)         the time any person (as such term is used in Section 13(d) of the
Exchange Act) has acquired (other than directly from the Company) beneficial
ownership (as that term is defined in Rule 13(d)-3 under the Exchange Act) of
more than 35% of the outstanding capital stock of the Company entitled to vote
for the election of directors;

(ii)        the effective time of (A) a merger or consolidation or other
business combination of the Company with one or more other corporations as a
result of which the holders of the outstanding voting stock of the Company
immediately prior to such business combination hold less than 60% of the voting
stock of the surviving or resulting corporation, or (B) a transfer of
substantially all of the assets of the Company, other than to an entity of which
the Company owns at least 50% of the voting stock; or

(iii)      the election, over any period of time, to the Board of Directors of
the Company, without the recommendation or approval of the incumbent Board of
Directors of the Company, of directors constituting a majority of the number of
directors of the Company then in office.

1.8       “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any regulations relating thereto.

1.9       “Committee” means the committee appointed by the Board to administer
the Plan.

1.10     “Company” means AAR CORP., a Delaware corporation, or, to the extent
provided in Section 7.9 below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.



2



--------------------------------------------------------------------------------

1.11     “Key Employee” means each employee of the Company or an Affiliated
Company who may from time to time be designated as such for purposes of the Plan
by and in the discretion of the Compensation Committee of the Board.

1.12     “Normal Retirement Date” means the first day of the calendar month
coincident with or next following the date a Participant attains age 65.

1.13     “Participant” means any individual who has been designated a Key
Employee for purposes of the Plan.

1.14     “Plan” means the AAR CORP. Supplemental Key Employee Retirement Plan.

1.15     “Plan Year” means the calendar year.

1.16     “Post-2004 Benefit” means the portion of a Participant’s Supplemental
Accounts that is not a Pre-2005 Benefit.

1.17     “Pre-2005 Benefit” means the portion of a Participant’s Supplemental
Accounts determined as of December 31, 2004 to which the Participant would be
entitled under the Plan if the Participant’s employment terminated without Cause
on December 31, 2004, plus gains and losses attributable to such amount.

1.18     “Qualified Company Account” means the account maintained for a
Participant under the Qualified Plan that is credited with Qualified Company
Contributions.

1.19     “Qualified Company Contribution” means the Company Contribution made by
the Company or an Affiliated Company for the benefit of a Participant under and
in accordance with the terms of the Qualified Plan in any Plan Year.

1.20     “Qualified Plan” means the AAR CORP. Retirement Savings Plan,
established effective June 1, 1965, and as amended from time to time, and each
successor or replacement plan.

1.21     “Qualified Non-Elective Account” means the account maintained for a
Participant under the Qualified Plan that is credited with Qualified
Non-Elective Contributions.

1.22     “Qualified Non-Elective Contribution” means the non-elective Retirement
Benefit Contribution made by the Company or an Affiliated Company for the
benefit of a Participant under and in accordance with the terms of the Qualified
Plan in any Plan Year.

1.23     “Qualified Performance Account” means the account maintained for a
Participant under the Qualified Plan that is credited with Qualified Performance
Contributions.

1.24     “Qualified Performance Contribution” means the Performance Contribution
made by the Company or an Affiliated Company for the benefit of a Participant
under and in accordance with the terms of the Qualified Plan.



3



--------------------------------------------------------------------------------

1.25     “Qualified Salary Deferral Contribution” means the Salary Deferral
Contribution made by the Company or an Affiliated Company for the benefit of a
Participant under and in accordance with the terms of the Qualified Plan in any
Plan Year.

1.26     “Supplemental Accounts” means, collectively, the Supplemental Deferral
Account, the Supplemental Company Account, the Supplemental Performance Account,
the Supplemental Non-Elective Account and the Additional Supplemental Company
Account maintained by the Company for a Participant under the Plan.

1.27     “Supplemental Base Salary Deferral Agreement” means a written agreement
provided by the Committee and entered into by a Participant pursuant to the
provisions of Section 3.2.

1.28     “Supplemental Base Salary Deferral Contribution” means the Base Salary
contribution made by the Company for the benefit of a Participant pursuant to
Section 3.1 of the Plan in any Plan Year.

1.29     “Supplemental Bonus Deferral Agreement” means a written agreement
provided by the Committee and entered into by a Participant pursuant to the
provisions of Section 3.3.

1.30     “Supplemental Bonus Deferral Contribution” means the Bonus contribution
made by the Company for the benefit of a Participant pursuant to Section 3.1 in
any Plan Year.

1.31     “Supplemental Company Account” means the account maintained by the
Company for a Participant under the Plan that is credited with Supplemental
Company Contributions.

1.32     “Supplemental Company Contribution” means the contribution made by the
Company for the benefit of a Participant pursuant to Sections 3.4 and 3.5 of the
Plan in any Plan Year.

1.33     “Supplemental Contributions” means, collectively, the Supplemental Base
Salary Deferral Contribution, the Supplemental Bonus Deferral Contribution, the
Supplemental Company Contribution, the Supplemental Performance Contribution,
the Supplemental Non-Elective Contribution and the Additional Supplemental
Company Contribution.

1.34     “Supplemental Deferral Account” means the account maintained by the
Company for a Participant under the Plan that is credited with Supplemental Base
Salary Deferral Contributions and Supplemental Bonus Deferral Contributions.

1.35     “Supplemental Non-Elective Account” means the account maintained by the
Company for a Participant under the Plan that is credited with Supplemental
Non-Elective Contributions.

1.36     “Supplemental Non-Elective Contribution” means the contribution made by
the Company for the benefit of a Participant pursuant to Section 3.6 of the Plan
in any Plan Year.





4



--------------------------------------------------------------------------------

1.37     “Supplemental Performance Account” means the account maintained by the
Company for a Participant under the Plan that is credited with Supplemental
Performance Contributions.

1.38     “Supplemental Performance Contribution” means the contribution made by
the Company for the benefit of a Participant pursuant to Section 3.5 of the Plan
in any Plan Year.

1.39     “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

Except as otherwise provided in this Article I, (a) all capitalized terms used
in the Plan that are defined in the Qualified Plan shall have the same meaning
in the Plan as is set forth in the definition in the Qualified Plan, (b) words
in the masculine gender shall include the feminine and the singular shall
include the plural, and vice versa, unless qualified by the context, and (c) any
headings used herein are included for ease of reference only and are not to be
construed so as to alter the terms hereof.

ARTICLE II

ELIGIBILITY

2.1       Key Employees. Each Key Employee shall be a Participant in the Plan
with respect to the Supplemental Contributions as set forth in Article III.

2.2       Participation Determination.  The right of any Participant to receive
benefits under the Plan, if any, and the amount and conditions under which such
benefits shall be payable, shall be determined in accordance with the provisions
of the Plan as in effect on the date of the Participant’s termination of
employment with the Company and its Affiliated Companies.

ARTICLE III

SUPPLEMENTAL CONTRIBUTIONS

3.1       Supplemental Base Salary and Supplemental Bonus Deferral
Contributions.

(a)        A Participant may elect to defer a portion of Base Salary and Bonus
otherwise payable to him for a Plan Year by authorizing Supplemental Base Salary
Deferral Contributions and Supplemental Bonus Deferral Contributions on his
behalf.  The amount of the Participant’s Supplemental Base Salary Deferral
Contributions shall be equal to a designated percentage of Base Salary payable
for such Plan Year and the amount of the Participant’s Bonus Deferral
Contributions shall be equal to a designated percentage of the Bonus payable to
him for the fiscal year beginning in such Plan Year.

(b)        In no event shall the aggregate of the Qualified Salary Deferral
Contributions, Supplemental Base Salary Deferral Contributions and Supplemental
Bonus Deferral Contributions made for any Plan Year exceed 75% of the
Participant’s



5



--------------------------------------------------------------------------------

Compensation for such Plan Year (determined without giving effect to any
limitations imposed by the Code on the Qualified Plan).

(c)        If during a Plan Year a Participant changes the amount of Qualified
Salary Deferral Contributions made on his behalf under the Qualified Plan, and
such change results in a decrease to the Participant’s Supplemental Base Salary
Deferral Contributions, the resulting decrease in Supplemental Base Salary
Deferral Contributions made under this Plan for the Plan Year cannot exceed an
amount equal to the limit set forth in Section 402(g)(1) of the Code.

(d)        The aggregate Supplemental Base Salary Contributions and Supplemental
Bonus Deferral Contributions made for the benefit of a Participant shall be
calculated as of each pay period (based on Base Salary and Bonus paid for such
pay period) and shall be credited to a Supplemental Deferral Account maintained
under the Plan in the name of such Participant at the same time as Qualified
Salary Deferral Contributions are made for such Plan Year.

3.2       Supplemental Base Salary Deferral Agreement.

(a)        As a condition to the Company’s obligation to make a Supplemental
Salary Deferral Contribution for the benefit of a Participant pursuant to
Section 3.1, the Participant must execute and deliver to the Committee a
Supplemental Salary Deferral Agreement, no later than the December 31st
immediately preceding the Plan Year for which the Agreement is effective.  A Key
Employee who becomes a Participant during a Plan Year shall deliver the
Supplemental Salary Deferral Agreement to the Committee within 30 days after the
date the Participant first becomes eligible to participate, and such Agreement
shall be effective with respect to Base Salary related to services to be
performed subsequent to the election; provided that such Participant shall not
be considered first eligible if, on the date he becomes a Participant, he
participates in any other nonqualified account balance plan that is subject to
Code Section 409A maintained by the Company or an Affiliated Company.  If the
individual referred to in the preceding sentence does not deliver a Supplemental
Salary Deferral Agreement to the Committee within such 30 day period, he shall
be entitled to deliver to the Committee a Supplemental Salary Deferral Agreement
with respect to his Base Salary earned from and after the first day of the Plan
Year next following the Plan Year in which the Agreement is delivered.  Any
election made pursuant to a Supplemental Salary Deferral Agreement delivered
pursuant to the preceding sentences shall continue in effect until revoked by a
Participant by notice delivered to the Committee no later than the last day of
the Plan Year immediately preceding the first day of the Plan Year in which such
election is to become effective, and as of each December 31 the election shall
become irrevocable with respect to Base Salary payable with respect to services
performed by the Participant in the immediately following calendar year.

(b)        At the time the Participant completes a Supplemental Salary Deferral
Agreement, the Participant must designate the time and form of payment of his
Supplemental Accounts as described in Section 3.10(d).



6



--------------------------------------------------------------------------------

3.3       Supplemental Bonus Deferral Agreement.  As a condition to the
Company’s obligation to make a Supplemental Bonus Deferral Contribution for the
benefit of a Participant pursuant to Section 3.1, the Participant must execute a
Supplemental Bonus Deferral Agreement.  A Supplemental Bonus Deferral Agreement
related to a Bonus earned by a Participant during a fiscal year of the Company
shall be delivered to the Committee no later than the last day of the preceding
fiscal year of the Company and shall continue in effect until revoked by a
Participant by notice delivered to the Committee no later than the last day of
the fiscal year immediately preceding the first day of the fiscal year for which
such election is to become effective, and as of each May 31 the election shall
become irrevocable with respect to any Bonus payable with respect to services
performed by the Participant in the immediately following calendar year.

3.4       Supplemental Company Contributions. A Participant who has in effect a
Supplemental Base Salary Deferral Agreement or Supplemental Bonus Deferral
Agreement to defer Base Salary or Bonus during a Plan Year shall be eligible to
receive a Supplemental Company Contribution for such Plan Year.  The
Supplemental Company Contribution shall be equal to an amount resulting from (a)
x (b) – (c):

(a)        The lesser of (i) the average deferral rate, determined by dividing
the sum of the Participant’s Supplemental Base Salary Deferral Contributions,
Supplemental Bonus Deferral Contributions and Qualified Salary Deferral
Contributions by the sum of the Participant’s Base Salary and Bonus; or (ii) the
maximum percentage of Earnings that are eligible for Qualified Company
Contributions under Section 5.1(a) of the Qualified Plan multiplied by the sum
of the Participant’s Base Salary and Bonus.

(b)        The percentage of Qualified Salary Deferral Contributions that are
eligible for Qualified Company Contributions as described in Section 5.1(a) of
the Qualified Plan.

(c)        The Qualified Company Contribution made on behalf of the Participant.

A Supplemental Company Contribution made for the benefit of a Participant shall
be calculated on a pay period basis (based on deferrals made for such pay period
and Base Salary and Bonus paid for such pay period) and shall be credited to a
Supplemental Company Account maintained under the Plan in the name of such
Participant at the same time as Qualified Company Contributions are made for
such Plan Year.

As soon as practicable after the end of each Plan Year, the Company shall make
an additional Supplemental Company Contribution to the extent necessary so that
the Participant’s Supplemental Company Contributions for the Plan Year are not
less than the amount that would be credited if the calculation described above
were performed as of the end of the Plan Year rather than the end of each pay
period.

If the Company suspends making any Qualified Company Contributions under the
Qualified Plan, Supplemental Company Contributions under the Plan shall also be
suspended to the same extent.





7



--------------------------------------------------------------------------------

3.5       Supplemental Performance Contributions. A Participant who has in
effect a Supplemental Base Salary Deferral Agreement or Supplemental Bonus
Deferral Agreement to defer Base Salary or Bonus during a Plan Year shall be
eligible to receive a Supplemental Performance Contribution for the Company’s
fiscal year ending in such Plan Year.  The Supplemental Performance Contribution
shall be equal to an amount resulting from (a) – (b):

(a)        The Qualified Performance Contribution that would have been allocated
to the Qualified Performance Account of the Participant for such fiscal year
using a Basic Salary Deferral rate equal to the lesser of (i) the percentage
determined by dividing the sum of the Participant’s Supplemental Base Salary
Deferral Contributions, Supplemental Bonus Deferral Contributions and Qualified
Salary Deferral Contributions by the sum of the Participant’s Base Salary and
Bonus or (ii) the maximum percentage of Earnings that are eligible for Qualified
Profit Sharing Contributions under Section 5.2(a)(ii)(B) of the Qualified Plan,
multiplied by the sum of the Participants Base Salary and Bonus.

(b)        The amount of the Qualified Performance Contribution actually
allocated to the Qualified Performance Account of the Participant for such
fiscal year.

A Supplemental Performance Contribution made for the benefit of a Participant
for any fiscal year of the Company shall be credited to a Supplemental
Performance Account maintained under the Plan in the name of such Participant at
the same time as Qualified Performance Contributions are made for such Plan
Year.

Notwithstanding the foregoing provisions of the Section 4.6, effective as of
January 1, 2020, (i) any Supplemental Performance Contribution that would
otherwise be made for the Fiscal Year ending May 31, 2020 shall be calculated by
taking into account a Participant’s employment and Base Salary and Bonus through
December 31, 2019, and (ii) no Supplemental Performance Contributions shall be
made for any Fiscal Year beginning on or after June 1, 2020.

3.6       Supplemental Non-Elective Contributions.  A Participant shall be
eligible to receive a Supplemental Non-Elective Contribution for each calendar
quarter in a Plan Year.  The Supplemental Non-Elective Contribution shall be
equal to an amount resulting from (a) – (b):

(a)        The Qualified Non-Elective Contribution that would be allocated to
the Qualified Non-Elective Account of the Participant for such calendar quarter
based on the Participant’s Base Salary and Bonus received in such calendar
quarter and after disregarding the annual compensation limit under Section
401(a)(17) of the Internal Revenue Code.

(b)        The amount of the Qualified Non-Elective Contribution actually
allocated to the Qualified Non-Elective Account of the Participant for such
calendar quarter.

If the Company suspends making any Qualified Non-Elective Contributions under
the Qualified Plan, Supplemental Non-Elective Contributions under the Plan shall
also be suspended to the same extent.





8



--------------------------------------------------------------------------------

A Supplemental Non-Elective Contribution made for the benefit of a Participant
for any calendar quarter shall be credited to a Supplemental Non-Elective
Account maintained under the Plan in the name of such Participant at the same
time as Qualified Non-Elective Contributions are made for such calendar quarter.

3.7       Additional Supplemental Company Contributions.

(a)        The Compensation Committee of the Board may at any time, in its
discretion, designate any Participant to receive an Additional Supplemental
Company Contribution, which the Compensation Committee may authorize from time
to time for a particular Plan Year.  The amount of any Additional Supplemental
Company Contribution that is to be made for a particular Plan Year shall be
determined by the Compensation Committee in its sole discretion based on the
following percentages of a Participant’s Base Salary and Bonus:



Participant

Contribution

President and Chief Executive Officer

Up to 12%

Other Participants

Up to 10%



(b)        Additional Supplemental Company Contributions made pursuant to this
Section 3.5 for a particular Plan Year shall be made prior to the end of such
Plan Year based on the Participant’s Base Salary and Bonus payable during such
Plan Year; provided that  each Participant eligible for an Additional
Supplemental Company Contribution hereunder shall only receive an allocation of
such Contribution to his Additional Supplemental Company Account with respect to
a Plan Year if, and only if such Participant is a regular full-time Employee on
the day immediately preceding the date the Contribution is made.

(c)        Any Additional Supplemental Company Contributions to be made for the
benefit of a Participant shall be credited to an Additional Supplemental Company
Account maintained under the Plan under the name of such Participant as and when
specified in the Compensation Committee resolution authorizing and directing the
Additional Supplemental Company Contributions.

3.8       Vesting in Supplemental Contributions.

(a)        A Participant shall vest in his Supplemental Deferral Account,
Supplemental Company Account, Supplemental Performance Account and Supplemental
Non-Elective Account in accordance with the same vesting provisions that apply
to the Qualified Salary Deferral Account, Qualified Company Account, Qualified
Performance Account and Qualified Non-Elective Account under the Qualified Plan.

(b)        A Participant shall vest in his Additional Supplemental Company
Account as follows:



9



--------------------------------------------------------------------------------

(i)         Subject to (b)(ii) below, a Participant shall vest in his Additional
Supplemental Company Account according to the vesting schedule described in (A)
– (C) below that results in the greatest amount of vested Account balance:

(A)       The Participant shall vest in 50% of the balance of his Additional
Supplemental Company Account upon the earlier of (I) the date the Participant
has 20 Years of Vested Service or (II) the date the Participant’s age (measured
in full years) plus Years of Vested Service equals 65.

(B)       The Participant shall vest in 75% of the balance of his Additional
Supplemental Company Account upon the date the Participant’s age (measured in
full years) plus Years of Vested Service equals 70.

(C)       The Participant shall vest in 100% of the balance of his Additional
Supplemental Company Account on the earlier of (I) the date the Participant
attains age 65 or (II) the date the Participant’s age (measured in full years)
plus Years of Vested Service equals 75.

(ii)        Notwithstanding the provisions of (b)(i) above, on a Change in
Control, any unvested portion of the Additional Supplemental Company Account of
each Participant who is actively employed by the Company or an Affiliated
Company on the date of such Change in Control shall become fully vested and
nonforfeitable on such Change in Control.

Any unvested portion of the Participant’s Additional Supplemental Company
Account shall be forfeited upon the Participant’s termination of employment with
the Company and its Affiliated Companies.

3.9       Investment of Supplemental Accounts.

(a)        Investments. Amounts credited hereunder to the Supplemental Accounts
of a Participant shall be invested in various investment funds that are made
available by the Committee from time to time and as are designated by each
Participant pursuant to investment directions given.  Such Accounts shall be
credited with earnings, gains and losses of the applicable investment funds.
 Each Participant shall have the right to modify his investment directions with
respect to amounts credited to his Supplemental Accounts.  A Participant’s
investment directions shall be made in accordance with procedures established by
the Committee.  If a Participant fails to make an investment decision, the
Participant’s Supplemental Accounts will be invested in the investment fund
designated as the Qualified Default Investment Alternative under the Qualified
Plan.

(b)        Investment Funds. Any investments made by the Company or by the
Trustee of the Trust Agreement referred to in Section 7.2 to conform to
directions made by a Participant pursuant to this Section shall be in investment
funds maintained in the name of the Company, or in the name of such Trustee, and
no Participant shall at any time have any interest in the assets of any such
investment fund.



10



--------------------------------------------------------------------------------

3.10     Distributions.

(a)        Termination of Employment Prior to Death.  Following a Participant’s
termination of employment with the Company and all Affiliated Companies for any
reason other than death, a Participant shall receive a distribution of all
vested amounts credited to the Participant’s Supplemental Accounts, including
gains and losses credited in accordance with Section 3.9.

(b)        Distribution Due to Death. Each Participant shall have a right to
designate, by giving a written designation to the Committee, a beneficiary or
beneficiaries to receive any vested amount remaining to be distributed to such
Participant in the event that he dies before distribution of the full amount of
his Supplemental Accounts.  Successive beneficiary designations may be made, and
the last designation received by the Committee prior to the death of the
Participant shall be effective and shall revoke all prior designations.  If a
designated beneficiary shall die before the Participant, his interest shall
terminate and, unless otherwise provided in the Participant’s designation, such
interest shall be paid in equal shares to those beneficiaries, if any, who
survive the Participant.  If a Participant has not designated a beneficiary, or
if no designated beneficiary is living on the date of distribution hereunder,
amounts distributable pursuant to this paragraph shall be distributed to those
persons or entities entitled to receive distributions of the Participant’s
accounts under the Qualified Plan.  Distributions to a beneficiary shall be in
the same form and at the same time as elected by the Participant.

(c)        Unforeseeable Emergency Distribution. A Participant shall be entitled
to request a distribution from his Supplemental Deferral Account, prior to his
termination of employment with the Company and all Affiliated Companies, in
order to satisfy an Unforeseeable Emergency.  Such a distribution may also
include amounts necessary to pay federal, state or local income taxes or
penalties reasonably anticipated to result from a distribution.  Except with
respect to eligibility for such a distribution, the procedures for requesting
and receiving such a distribution shall satisfy the requirements set forth in
the Qualified Plan with respect to a hardship distribution.  A request for a
distribution pursuant to this paragraph shall be made separate and apart from a
request for a distribution under the Qualified Plan, and a request for a
hardship distribution under the Qualified Plan shall not automatically be deemed
a request for a distribution hereunder.

(d)        Time and Form of Payment of Supplemental Accounts.

(i)         Except as set forth in (d)(ii) below, payment of the balance of a
Participant’s Supplemental Accounts shall be paid or commence to be paid to the
Participant on the first day of a calendar month and year elected by the
Participant (which shall be no earlier than the first day of the seventh month
following the date of the Participant’s termination of employment and no later
than 15 years after the date of the Participant’s termination of employment).
 Such distribution shall be paid or commence to be paid to the Participant in
either (i) a single lump sum, or (ii) installments over a number of years (not
to exceed 15) payable in monthly, quarterly or annual installments, as elected
by the Participant.  If a Participant does not make timely elections with
respect to the time or form of



11



--------------------------------------------------------------------------------

payment pursuant to the preceding sentences, payment of the Participant’s
Supplemental Accounts shall be made to the Participant in a lump sum on the
first day of the seventh month following the Participant’s termination of
employment.

(ii)        In the case of an individual who was a Participant in the SKERP
prior to August 1, 2019, (A) payment of the Participant’s Supplemental Deferral
Account and the portion of the Participant’s other Supplemental Accounts not
described in (B) below shall be paid as described in (d)(i) above, and (B)
payment of the portion of the Supplemental Accounts (other than the Supplemental
Deferral Account) that is attributable to (I) Supplemental Company
Contributions, Supplemental Performance Contributions, Supplemental Non-Elective
Contributions and Additional Supplemental Company Contributions made with
respect to Base Salary earned through calendar 2019 and Bonus earned through
fiscal 2020 and (II) Bonus Deferral Contributions made with respect to Bonus
earned through fiscal 2020 shall be paid to the Participant on the first day of
the seventh month following the date of the Participant’s termination of
employment with the Company and all Affiliated Companies.

(e)        Notwithstanding any provision in the Plan to the contrary:

(i)         A Participant may elect a distribution of all or any portion of his
Pre-2005 Benefit applicable to the amounts credited to his Supplemental Deferral
Account, his Supplemental Company Account, and his Supplemental Profit Sharing
Account, including gains and losses credited to the date of distribution in
accordance with Section 3.9, to be paid or commence to be paid at any time
following his termination of employment if he elects such distribution by
written instrument delivered to the Committee prior to the date of his
termination of employment.  Such distribution shall be made in a method
described in Section 3.10(d), as elected by the Participant.

(ii)        A Participant may modify his election as to the form or time of
distribution of his Post-2004 Benefit applicable to amounts credited to his
Supplemental Accounts, and earnings thereon, if (A) such election does not take
effect until at least 12 months after the date on which the election is made,
(B) the first payment with respect to which such election is made is deferred
for a period of not less than five years from the date on which such payment
would otherwise have been made, and (C) any election related to a payment to be
made at a specified date is made at least 12 months prior to the date of the
first scheduled payment.  Any such election shall apply to the entire portion of
the Post-2004 Benefit that is not subject to an election previously made
pursuant to this Section 3.10(e).

(iii)      A Participant may change an election with respect to the time and
form of payment of such portion of his Post-2004 Benefit, without regard to the
restrictions imposed under the preceding paragraph (ii) on or before
December 31, 2006; provided that such election (A) applies only to amounts that
would not



12



--------------------------------------------------------------------------------

otherwise be payable in calendar year 2006, and (B) shall not cause an amount to
be paid in calendar year 2006 that would not otherwise be payable in such year.

(f)         Notwithstanding any provision in the Plan to the contrary, in the
event of a potential Change in Control of the Company, as determined solely by
the Board in its discretion, the portion of the Pre-2005 Benefit applicable to
all amounts credited to each Participant’s Supplemental Salary Account, his
Supplemental Company Account, and his Supplemental Profit Sharing Account,
including gains and losses credited to the date of distribution in accordance
with Section 3.9, shall be distributed to him in a lump sum as soon as
practicable following the date of such determination by the Board.

ARTICLE IV

FORFEITURES

4.1       Forfeiture of Additional Supplemental Contribution Account.
 Notwithstanding any other provisions of the Plan, including the provisions of
Sections 3.8(b)(ii) and 6.3, (a) if the employment of a Participant with the
Company and all Affiliated Companies terminates due to Cause, or (b) if a
Participant during his employment with the Company and all Affiliated Companies
or at any time during the one-year period after the termination of such
employment violates the covenant not to compete with the Company and its
Affiliated Companies set forth in Section 4.3, all rights of the Participant to
the Participant’s Additional Supplemental Contribution Account (including the
vested and unvested portions) shall be forfeited and shall be retained by the
Company free of any and all claims of the Participant or any other person
claiming with respect to the Participant.

4.2       Termination For Cause. For purposes of this Section, a termination for
Cause shall mean termination of a Participant’s employment by the Company or any
Affiliated Company because of the Participant’s final, non-appealable conviction
of a felony that involves bribery or embezzlement or fraud against the Company.

4.3       Covenant Not to Compete. A Participant shall not, during the term of
the Participant’s employment with the Company and all Affiliated Companies, and
for a period of one year thereafter, without the Company’s express written
consent, directly or indirectly, alone or as a member of a partnership, group,
or joint stock venture, or as an employee, officer, director or stockholder of
any corporation, or in any capacity (a) engage in any activity that is
competitive with any of the businesses conducted by the Company or its
Affiliated Companies at the time of the Participant’s termination of employment,
provided that the foregoing provision shall not be deemed to prohibit the
Participant from purchasing for investment any securities or interest in any
publicly-owned organization that is competitive with the business of the Company
and its Affiliated Companies, so long as the Participant’s investment in such
organization does not exceed the lesser of one percent of its total outstanding
equity securities or $250,000; (b) solicit in connection with any activity that
is competitive with any of the businesses of the Company and its Affiliated
Companies at the time of the Participant’s termination of employment, any then
current customers or suppliers of the Company and its Affiliated Companies;
(c) use the name “AAR” or any variant thereof; or (d) actively solicit, directly
or indirectly, any employee or induce any then current customer or supplier of
the Company or any



13



--------------------------------------------------------------------------------

of its Affiliated Companies to terminate or materially change the employee’s,
customer’s or supplier’s relationship with the Company or any Affiliated
Company.

4.4       Exception.  In the event of a Participant’s termination of employment
with the Company under circumstances that trigger Change in Control employment
termination benefits under the change in control provisions of an employment
agreement or severance and change in control agreement between the Participant
and the Company, the provisions of subsections 4.1, 4.2 and 4.3 above shall be
deemed waived by the Company and null and void.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1       Administration by the Committee. The Committee shall be responsible
for the general operation and administration of the Plan and for carrying out
the provisions thereof.

5.2       General Powers of Administration. All provisions set forth in the
Qualified Plan with respect to the administrative powers and duties of the
Committee, expenses of administration, and procedures for filing claims, shall
also be applicable with respect to the Plan.  The Committee shall be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Committee with respect to the Plan.

ARTICLE VI

AMENDMENT OR TERMINATION

6.1       Amendment or Termination. The Company intends the Plan to be permanent
but reserves the right to amend or terminate the Plan when, in the sole opinion
of the Company, such amendment or termination is advisable.  Any such amendment
or termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date of such resolution or such later date as the resolution
may expressly state.

6.2       Effect of Amendment or Termination.

(a)        No amendment or termination of the Plan shall directly or indirectly
reduce the balance of any Supplemental Account held hereunder as of the
effective date of such amendment or termination.

(b)        Upon termination of the Plan, distribution of amounts in the
Supplemental Accounts shall be made to Participants or beneficiaries as soon as
administratively feasible following the date of Plan termination, and in
accordance with regulations issued under Code Section 409A.  If the Plan is
terminated in connection with a Change in Control, then immediately prior to
such Change in Control, the Supplemental Account of each Participant who is then
employed by the Company or an Affiliated Company shall be credited with a pro
rata portion of the Supplemental Additional Company Contribution, Supplemental
Profit Sharing Contribution and Supplemental Retirement Benefit Contribution
made on behalf of the Participant for the immediately preceding Plan Year, with
such pro rata amount to be determined by multiplying the entire amount of such
Supplemental Contributions for the prior Plan Year by a fraction, the numerator



14



--------------------------------------------------------------------------------

of which is the number of full months that have elapsed in the Plan Year in
which the Plan is terminated as of the date of such termination and the
denominator of which is 12.  Except as set forth in the immediately preceding
sentence, no additional credits of Supplemental Contributions shall be made to
the accounts of Participants after termination of the Plan, but the Company
shall continue to credit gains and losses to accounts pursuant to Section 3.9
until the balances of the Supplemental Accounts have been fully distributed to
Participants or their beneficiaries.

6.3       Effect of a Change in Control. Notwithstanding Sections 6.1 and 6.2
above, in the event of a Change in Control, (a) the unvested portion of the
Supplemental Account of each Participant who is then employed by the Company or
an Affiliated Company shall become fully vested and nonforfeitable, (b) the Plan
shall continue in effect as to any Participant who is a Participant immediately
prior to a Change in Control, and (c) no amendment to or termination of the Plan
shall be effective as to any such Participant to the extent the effect of such
amendment or termination would be to reduce such Participant benefits or rights
under the Plan from those accrued by such Participant under the Plan immediately
prior to any such amendment or termination.

6.4       Termination of Participation. The Company, in its sole discretion,
shall have the right to terminate the participation in the Plan or any portion
thereof of any Participant.  Upon such termination of participation,
distribution of the amounts in the Supplemental Accounts, as applicable, to such
Participant, determined as of the date of termination of participation, shall be
made to such Participant or beneficiaries either (a) in the manner and at the
time described in Article III of the Plan, or (b) in the sole discretion of the
Company, only with respect to the part of the Pre-2005 Benefit applicable to
such Accounts, in a lump sum payment as soon as practicable following such
termination of participation.  No additional credits of Supplemental
Contributions shall be made to the Supplemental Accounts of such Participant
after termination of his participation in the Plan with respect to such
benefits, but the Participant shall continue to vest in his Supplemental
Accounts pursuant to Section 3.8, and the Company shall continue to credit
earnings, gains and losses to existing Supplemental Accounts of such Participant
pursuant to Section 3.9 until the balances of such Supplemental Accounts have
been fully distributed to the Participant or his beneficiaries.

ARTICLE VII

GENERAL PROVISIONS

7.1       Participants’ Rights Unsecured. Except as set forth in Section 7.2,
the Plan at all times shall be entirely unfunded and no provision shall at any
time be made with respect to segregating any assets of the Company or an
Affiliated Company for payment of any benefits hereunder.  The right of a
Participant or beneficiary to receive a benefit hereunder shall be an unsecured
claim against the general assets of the Company, and neither the Participant nor
beneficiary shall have any rights in or against any specific assets of the
Company or any Affiliated Company.  All amounts credited to the Supplemental
Accounts of Participants shall constitute general assets of the Company.

7.2       Trust Agreement. Notwithstanding the provisions of Section 7.1:



15



--------------------------------------------------------------------------------

(a)        The Company has entered into an irrevocable trust agreement (“Trust
Agreement”) with a bank or trust company (with a combined capital and surplus in
excess of $100 million dollars), located in the Continental United States, as
trustee, which agreement is substantially in the form of the model trust
agreement set forth in Internal Revenue Service Revenue Procedure 92-64, or any
subsequent Internal Revenue Service Revenue Procedure, and includes provisions
required in such model trust agreement that all assets of the Trust shall be
subject to the creditors of the Company in the event of insolvency.

(b)        The Company shall make contributions to the Trust for the purpose of
accumulating assets sufficient to fully fund Participants’ vested and unvested
Supplemental Accounts.  The Trust Agreement shall include such provisions as are
applicable with respect to the investment and reinvestment of Supplemental
Contributions and Supplemental Accounts pursuant to directions given by
Participants to the Company and transmitted by the Company to the Trustee
pursuant to subsection 3.9(f).

7.3       General Conditions. Except as otherwise expressly provided in the
Plan, (a) all terms and conditions of the Qualified Plan applicable to a
Qualified Salary Deferral Contribution, a Qualified Company Contribution,
Qualified Non-Elective Contribution or a Qualified Performance Contribution,
including the vesting provisions, shall also be applicable to the respective
Supplemental Salary Deferral Contribution, Supplemental Company Contribution,
Supplemental Non-Elective Contribution, and Supplemental Performance
Contribution to be made hereunder, and (b) the Additional Supplemental Company
Contribution shall be subject to the same terms and conditions of the Qualified
Plan as is the Supplemental Company Contribution.

7.4       No Guaranty of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Company, any Affiliated Company, or any other
person or entity that the assets of the Company or any Affiliated Company will
be sufficient to pay any benefit hereunder.  No Participant or beneficiary shall
have any right to receive a benefit or a distribution of contributions under the
Plan except in accordance with the terms of the Plan.

7.5       No Enlargement of Employee Rights. Establishment of the Plan shall not
be construed to give any Participant the right to be retained in the service of
the Company or any Affiliated Company.

7.6       Spendthrift Provision. No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.

7.7       Applicable Law. The Plan shall be construed and administered under the
laws of the State of Illinois, except to the extent preempted by federal law.



16



--------------------------------------------------------------------------------

7.8       Incapacity of Recipient. If any person entitled to a payment under the
Plan is deemed by the Company to be incapable of personally receiving and giving
a valid receipt for such payment, then, unless and until claim therefor shall
have been made by a duly appointed guardian or other legal representative of
such person, the Company may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person.  Any such payment shall be a
payment for the account of such person and a complete discharge of any liability
of the Company and the Plan therefor.

7.9       Corporate Successors. The Plan shall be continued, following a
transfer or sale of assets of the Company, or following the merger or
consolidation of the Company into or with any other corporation or entity, by
the transferee, purchaser or successor entity, unless the Plan has been
terminated by the Company pursuant to the provisions of Article VI prior to the
effective date of such transaction.

7.10     Unclaimed Benefit. Each Participant or beneficiary shall keep the
Company informed of his current address.  The Company shall not be obligated to
search for the whereabouts of any person.  If the location of a Participant is
not made known to the Company within three years after the date on which payment
of the Participant’s benefits under the Plan may first be made, payment may be
made as though the Participant had died at the end of the three-year period.
 If, within one additional year after such three-year period has elapsed, or
within three years after the actual death of a Participant, the Company is
unable to locate any beneficiary of the Participant, then the Company shall have
no further obligation to pay any benefit hereunder to such Participant or
beneficiary or any other person and such benefit shall be irrevocably forfeited.

7.11     Disputed Benefits; Limitations on Liability. If there is a dispute as
to whether a Participant (or the Participant’s beneficiary) is due a benefit
under Article III of the Plan, and the Participant prevails in the dispute, the
Company shall reimburse the Participant for all reasonable expenses, including
legal fees, incurred by the Participant in connection with such dispute. Such
reimbursement shall be made within 30 days of the Participant’s submission of an
invoice following resolution of the dispute.  If not already included, the
Company shall pay interest on any deferred payment of Plan benefits to the
Participant, based on the 10-year Treasury bond rate in effect on the date the
dispute is resolved, from the date that payment(s) of Plan benefits should have
been made or commenced.  Subject to the preceding sentence, none of the Company,
any Affiliated Company, any member of the Committee, nor any individual acting
as an employee or agent of the Company, any Affiliated Company or the Committee,
shall be liable to any Participant or any other beneficiary or other person for
any claim, loss, liability or expense incurred by such Participant or other
beneficiary or other person in connection with the Plan.

7.12     Tax Savings.  Notwithstanding anything to the contrary contained in the
Plan, (a) if the Internal Revenue Service prevails in a claim by it that amounts
credited to a Participant’s Supplemental Accounts, and/or earnings thereon,
constitute taxable income to the Participant or his beneficiary for any taxable
year of his prior to the taxable year in which such credits and/or earnings are
distributed to him or (b) legal counsel satisfactory to the Company and the
applicable Participant or his beneficiary renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, (i) the balance of such
Participant’s Supplemental



17



--------------------------------------------------------------------------------

Accounts that are part of his Pre-2005 Benefit, to the extent constituting
taxable income, and (ii) the balance of such Participants Supplemental Accounts
that are part of his Post-2004 Benefit, to the extent constituting taxable
income pursuant to Code Section 409A and guidance and regulations thereunder,
shall be immediately distributed to the Participant or his beneficiary.  For
purposes of this paragraph, the Internal Revenue Service shall be deemed to have
prevailed in a claim if such claim is upheld by. a court of final jurisdiction,
or if the Company, or a Participant or beneficiary, based upon an opinion of
legal counsel satisfactory to the Company and the Participant or his
beneficiary, fails to appeal a decision of the Internal Revenue Service, or a
court of applicable jurisdiction, with respect to such claim, to an appropriate
Internal Revenue Service appeals authority or to a court of higher jurisdiction,
within the appropriate time period.

18



--------------------------------------------------------------------------------